department of the treasury address any reply te ohio appeals_office p o box cincinnati ohio employer identification n umber d form number person to contact ‘contact telephone number fax number es internal_revenue_service appeals release number release date date a b c uil code legend a taxpayer’s name b taxpayer’s street address c taxpayer’s city state d employer_identification_number ein dear taxpayer this is a final adverse determination as to your private_foundation classification under internal_revenue_code sec_509 our adverse determination was made for the following reason s you are not an organization described in sec_509 operated solely for the benefit of or in connection wi sec_509 or sec_509 of the code if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter a of the code because you are not organized and th one or more of the organizations described in sincerely yours charles f fisher appeals team manager internal_revenue_service department of the treasury taxpayer_identification_number a tax_year s ended december x 200x person to contact id num ber ox 200x 200x and 200x contact numbers telephone fax date date legend org name of organization ein ein of organization org certified mail - return receipt requested dear examination explaining why we propose modifying your foundation revenue code code we have enclosed a copy of our report of status under sec_509 of the internal your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication zhe examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference letter an appeals officer w examinations the appeals_office resolves most dispu with appeals you must submit a written protest within days from the date of this ill review your case the appeals_office is independent of the director eo tes informally and promptly letter rev catalog number 34811r efer this matter for technical_advice as explained in publication if we issue subject of the technical_advice e will process your est this proposed determinat nical advice no further administrative appeal is available to you you may also request that wer a determination_letter to you based on tec within the irs regarding the issue that was the if we do not hear from you within days from the date of this letter w recommendations shown in the report of examination if you do not prot days from the date of this letter the irs will consider it to be a failure to exhaus judgment ot decree oete administrative remedies sec_7428 of the code provides in part a declaratory under this section shall not be issued in any proceeding unless the tax_court the claims_court of the distinct court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter- ffice of the taxpayer_advocate taxpayer_advocate assistance is not a you have the right to contact the o dures such as the formal appeals process the taxpayer_advocate cannot that you have to file a petition in a substitute for established irs proce reverse a legally correct_tax determination or exten united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at d the time fixed by law case based on the your available on within tions please call the contact person at the telephone number shown in the heading of this to call if we need to number and the most convenient tum i m e if you have any ques letter if you write please provide a telephone contact you thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter rev catalog number 34811r form 886-a rev date explanations of items schedule number or exhibit an tax identification_number name of taxpayer he ein legend org name of organization nn name of individual rr related_organization uu unrelated organization x number x year st state cy country ad address ct county ein ein number cty city 20x year period ended ae sas a issue whether the org fails to meet the requirements of sec_509 so that the organization’s classification must be changed from that of a public charity to a private_foundation facts initial determination and trust document determination application the org org was formed on july x 200x per the declaration of trust trust document the original application_for exempt status form_1023 was prepared by uu the org received determination_letter dated september x 200x recognizing it as exempt from federal taxation under sec_501 as an organization described in sec_501 and classifying as a supporting_organization described in sec_509 form_1023 application part ii activities and operational information provides the following the purpose of the organization is to distribute substantially_all of its income to and for_the_use_of various public_charities and to help the rr the primary charity carry out its purposes and perform its functions the organization’s board will collaborate with the primary charity to determine the most effective utilization of the funds generated by the organization thus focus of the efforts of the organization will be toward projects and programs which provide assistance to and for children and families in underdeveloped countries and regions of the united_states the specific program to be targeted with the primary charity initially will be the rr each year at least x x percent of the net_income of the organization will be distributed to the primary charity the organization’s board which includes a member appointed by the primary charity will work with the governing board_of the primary charity to it is intended that the distributions will be establish the use of these distributions used each year to carry out or fund a substantial and important program or function of the primary charity the organization will be distributed among designated public_charities listed on in addition each year at least x percent of the net_income of form 886-a catalog number 20810w page__1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form bbo ca explanations of items name of taxpayer org december xx 200x 200x 200x ein schedule a of the organization’s indenture as determined by the organization’s tax identification_number year period ended ein board trust document the trust document sec_1 states org’s purposes as follows the trust is established for the purpose of establishing an organization which is described in sec_501 and sec_509 of the nternal revenue code of as amended or corresponding provisions of any subsequent federal tax laws hereinafter sometimes referred to as the code and which is tax exempt under sec_501 of the code this trust is organized and all times thereafter will be operated exclusively to support or benefit as defined by sec_1 a - b one or more publicly supported organizations and to comply with all other requirements of sec_509 of the code no part of the net_earnings of this trust shall inure to the benefit of any individual and no part of the activities of this trust shall consist of carrying on propaganda or otherwise attempting to influence legislation or of participating in or intervening in including the publication or distribution of statements any political campaign on behalf of any candidate for public_office notwithstanding any other provision hereof this trust shall not conduct or carry on any activities not permitted to be conducted or carried on by an organization which is tax exempt or by an organization that receives donations which are deductible from taxable_income to the extent allowed by the provisions of the code and other applicable legislation and regulations as they now exist or may hereafter be amended all of the provisions of this trust agreement shall be read and interpreted so as to satisfy the purposes of this trust as stated above sec_2 of the trust document requires distributions to be made to the rr as follows required distributions to rr each year the trustee shall distribute x x of the net_income of this trust to the rr prior to making any donation grant or distribution to rr the trustee shall obtain written confirmation that rr is then currently recognized as a tax exempt_organization under sec_501 irc sec_2 of the trust document requires distributions to other organizations as follows other required distributions in addition to the distribution to be made pursuant to sec_2 above each year the trustee shall distribute a total of x percent x of the net_income of this trust to one or more of the organizations listed on schedule a which by this reference is made a part hereof or to rr as is direct by the board in writing signed by at least two members of a three member board form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x or at least three members of a larger member board provided that each such distribution shall be a distribution which can be made by an organization described in sec_509 of the code prior to making any donation grant or distribution to any organization listed on schedule a the organization shall obtain written confirmation that said organization is then currently recognized as a tax exempt_organization under sec_501 of the code also sec_2 of the trust document provides for the timing of the distributions as follows each distribution shall be made on or before the end of the fourth month immediately following the year in which the income was earned sec_2 of the trust document provides for discretionary distributions as follows discretionary distributions in addition to the required distributions under sec_2 and above the trustee may make such discretionary distributions of the income in excess of x x of the net_income and principal of this trust to one or more of the organizations listed on schedule a or to rr prior to making any discretionary donation grant or distribution to either rr or any organization listed on schedule a the organization shall obtain written confirmation that said organization is then currently recognized as a tax exempt_organization under sec_501 of the code sec_2 of the trust document provides for the requirement of charitable distributions as follows requirement of charitable distributions if at any time rr or the alternative organization chosen pursuant to this section is not an organization to which distributions can be made by an organization described in sec_509 of the code then the board shall select an organization from those listed on schedule a which is an organization to which distributions can be made by an organization described in sec_509 of the code and such organization shall for all purposes of this trust including while not being limited to those specified by sec_2 above and below be entitled to all of the rights and benefits as are herewith designated for rr schedule a to trust document schedule a to the trust document as referenced to in sec_2 and of the trust lists the following charities rr rr rr and rr form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x trust dissolution clause the dissolution clause in the trust document sec_2 states in part _ in the event that the trust does not obtain tax exempt status under sec_501 and sec_509 of the code the assets of the trust shall go to the org or their designate or by power_of_appointment as defined herein as a contingent_remainder however in a letter dated april x 200x org included an amendment to the trust deleting the reversionary right contained in the original charitable support_trust document the attached first amendment deleted the prior sec_2 in its entirety and replaced it with the following termination of trust upon winding up and dissolution of this trust after paying or adequately providing for the debts and obligations of the trust the remaining assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious or scientific purposes and which has established its tax exempt status under sec_501 c of the internal_revenue_code trust board provisions sec_3_1 of the trust document in part provides board the board shall be that body that has the authority power and discretion as described herein the initial board shall consist of five members or reduced to three members the members of the board shall be determined as follows charity member of the board one board member shall be appointed by rr or its designated agent trust members of the board two board members shall be from the class consisting of nn and nn and each of their descendants the org’ provided that there are then at least two members of the org who are willing and able to so act other members of the board the remaining members of the board including any vacancies caused by not having the members as designated in sec_3_1 above shall be appointed by a majority vote by the remaining form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer --- ein ei explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended december xx 200x 200x 200x 200x 200x members of the board except as may be provided below the initial remaining board members shall be nn and nn costs of setting up the org information_document_request idr question was sent to the org and asked for all retained documents relating to any benefits paid to establish the org in a letter dated november x 200x org wrote the amount of dollar_figurex was paid to theuu for implementation fees covering estate_planning documents the creation of four llc’s setting up the uu and for setting up the org there was not separate billing for the different parts of the project however the nn paid dollar_figure on june 200x from rr’s account and dollar_figure on november 200x from the nn’s personal account the division was based on what the nn felt was a fair division between personal and business_expense operations of the org board activities board members per interview with the prior power_of_attorney nn and per review of the bank statements and cancelled checks no one from org and no one from the board received any money or any compensation the board members per the form_1023 application and per the year 200x form_990 were nn and nn nn nn and nn rr the board members per the years 200x 200x and 200x forms were nn and nn nn nn rr and nn cpa and preparer of form_990 however per an interview on july xx 200x with nn _the board members in 200x_were nn_and nn nn cpa preparer of form_990 and form_1040 for the nn nn rr and nn wife of rr the trust document provided that there would be a member from the rr primary supported_organization on org’s board however per an interview with the prior power_of_attorney nn nn was not officially on the board nn said that the org tried to get the rr to have a person on its board however the rr declined nn said that nn and nn and others at the rr talk back and forth - letters calls e-mails at the end of the year when nn knows how much money the org earned nn and nn discuss how to best spend the money at least x goes to the rr but usually more form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit tax identification_number name of taxpayer org ein idr question was sent to the org and asked a why the board appeared to consist primarily of nn and nn and their cpa form_990 preparer nn b why the trust document provided that there will always be two members of the org on the board and c if the org planned to expand the board to include non-family members and to place control in the hands of unrelated individuals selected from the community december xx 200x 200x 200x 200x 200x year period ended ein in a letter dated november x 200x org responded the board members are nns nns nn nn and nn a the board does not consist primarily of the three individuals the board consists of the five named individuals each was aware of their board position and was involved you must remember that st and st are rural communities it is common to include a client’s certified_public_accountant or attorney as members of an organization’s governing board b that is how the uu suggested it be set up c it is my clients’ position that the board is already independent with the three unrelated board members one of which is involved with the public charity served by the org further as discussed in number above my client is open to simply transferring the org assets to a recognized national public charity to carry on the purposes established for the org idr question stated that the trust document provides that one board member shall be appointed by the rr but that prior attorney nn said that no one from the rr is on the board in a letter dated november x 200x org responded nn is not correct on this point nn is and always has been part of the board he has represented rr the public charity which was initially confused regarding the relationship with the org nn involvement included input into meetings on annual distribution of org funds board minutes per interview with prior attorney nn there were no board minutes taken by org however in a letter dated november x 200x org stated the following in response to idr question form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org ein nin is incorrect the board meeting was held by phone the primary purpose was year period ended december xx 200x 200x 200x 200x 200x tax identification_number ein to determine the distribution of monies from the org summary minutes were prepared and copies accompany this response idr question asked if there were additional summary minutes for the years 200x through 200x which had not been submitted with the november x 200x letter to provide a copy also minutes for the years 200x and 200x were requested in a letter dated june x 200x org responded there are no additional minutes for tax years 200x through 200x since neither tax_year 200x or 200x is being audited do not see the relevance for requesting any summary minutes for these tax years idr question again asked for minutes for the years 200x and 200x in a letter dated september x 200x org provided summary minutes for the year 200x and he stated that no minutes have yet been prepared for 200x board activities - rr’s responses in order to have an understanding of how the rr sees its involvement on the org’s board and how it is supported by the org on october x 200x a third party-contact letter and an idr were sent to nn assistant director of projects rr on november x 200x the rr responded to idr questions as follows are you aware that you are listed as the supported_organization for the org yes how much in annual support are you expecting to receive from the org the total amount would depend upon decisions made by the organization’s board and the amount of funds they have available to disburse how much support have you received from the org during the years 200x and 200x 200x - 200x - dollar_figurex dollar_figurex form 886-a catalog number 20810w page_7 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org ein what was your total support for all sources for each of the years 200x 200x and 200k 200x 200x 200x tax identification_number year period one ein 200x 200x - 200x -- xx x 200x - xx please provide for each of the years 200x and 200x the following a the names of the projects which were paid for or by the org uu b how much support for each project was given by the org uu c how each project was selected sp receives several hundreds of reuqests each year from all around the world these require evaluations based on the need the history of the requesting organization substantiality of progrm the nn nn org uses similar criterias in selecting approving projects that are presented to them d how much each project paid for supported by the org cost the rr the x administrative fee e are the projects paid for supported by the org considered to be substantial programs by the rr please explain yes rr policy being that we will not request nor receive money from a charitable org for a project unless it is a project that is an ongoing approved project by rr is the money given by the org to the earmarked projects is sic x or more of that project please provide the percentage of each project paid for supported by the org yes all projects supported by nn nn’s org are ongoing projects by indigenous non-gov organizations in the country in which they operate we do not have a total budget of each of these organizations but know that rr form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items name of taxpayer org ein tax identification_number ein senedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x contributes in only a small portion of their ongoing programs would each project be continued but for giving of money from the org would it be interrupted in any way the project would be continued by sam purse if nn org support were not involved the difference being that without the nn nn’s charitable support org there is the possiblity that we would have to reduce the level of support that we give to these projects describe the purpose of your organization and what other charitable entities you intend to support or contribute to organizations that you supported during the years 200x and 200x and the amount of support provided description of purpose list the names and addresses of the see the mission statement attached names and address of organizations supported name address amount_paid see the rr form_990 for listing in addition a fax dated march x 200x was received from nn rr the fax was signed by nn associate director of projects and stated lam writing to verify the fact that have served on the board_of directors of the org have served in this capacity since 200x during this period of time have been actively involved in making recommendations and being a part of the decisions as to which projects and programs the nn and nn charitable support organization should support with the funds available exempt_activities support of primary charity - rr included in correspondence received with letter dated june x 200x from prior power_of_attorney nn was a letter dated march x 200x from nn to nn from the rr the march x 200x letter described projects to be supported by the org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service rev explanations of items name of taxpayer ae tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x ooo per the letter nn traveled with nn to cy and cy to visit the orphanages and work in the letter stated that after his travels visiting various projects nn decided to support all of them per the letter nn enclosed a check for dollar_figurex and he said that the money should be used at the rr’s discretion but that he wanted the money to be spent toward the following projects rr rr n rr o r rr rr a total prior attorney nn said that nn did not use any of the org’s money for the trip per review of the year december x 200x form_990 for the rr it is a large organization which received dollar_figurex in contributions and dollar_figurex in government grants the org only gives about dollar_figurex per year to the nn however nn said that he fully pays for through the rr one of the programs provided for by the rr distributions to rr’s projects - years 200x and 200x distributions were made during the years 200x and 200x as well as subsequent years to the rr the primary supported_organization idr question asked if the projects and amounts listed for this item on the idr were correct for 200x and 200x in addition question asked how each project was selected by the org and what the org's involvement was in the selection of each project for the year 200x the following projects were listed in the idr rr rr rr rr rr total dollar_figurex for the year 200x the following projects were listed in the idr rr rr form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer december xx tax identification_number zk 200x 200x aie year period ended in rr rr rr total dollar_figurex in a letter dated november x 200x org responded it appears that the listing of projects and amounts contributed listed on the idr are correct for 200x and 200x these projects and others were initially recommended by nn on behalf of the rr nn then undertook his personal review of the suggested projects with input from nn an sic nn the board then decided which projects to fund distributions to organizations not listed and to private_foundations org made grants to organizations not listed on schedule a of the trust document in addition org made grants to an organization that is a private_foundation idr question stated that for the year 200x the org made a distribution of dollar_figurex to rr in rr rr but that rr is not listed on schedule a attached to the trust document also question stated that prior attorney nn stated that the org switched from rr charity listed on schedule a to rr because the nn investigated rr and did not like what it was doing question asked if the statement from nn was accurate and if there were any other reasons why the org didn’t use the charities listed on schedule a in a letter dated november x 200x org responded nn’ statement is correct on this point nns continually researches potential charities to locate those that deserve financial support rr in rr was doing an excellent work of caring for the children of aids sufferers in cy the org provided a one time gift of dollar_figurex in one of the years nn was not aware of the need to amend the trust to substitute a different charity as well as to restrict org distributions to the name charities this type of regulation is one reason why my client is considering rolling the org assets into a public charity which will be familiar with these complex regulations the org made grants to or for the benefit of rr every year from 200x through 200x rr is a private_foundation idr question asked the org why it chose rr as a charity listed on schedule a of the trust document when it had private_foundation_status and why it made distributions to rr when it had private_foundation_status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer a org ein explanations of items schedule number or exhibit tax dentification number year period ended ein december xx 200x 200x 200x 200x 200x in a letter dated november x 200x org responded again this is an illustration of why the nn are willing to consider transferring the org assets to a large public charity nn had no idea that the rr was a private_foundation instead of a recognized public charity he was not aware that the irs publishes lists of c charities he recently found out that it was a private_foundation but did not know it had any effect on the distributed monies of the org x required distributions per review of form_990 contemporaneous written acknowledgments bank statements and cancelled checks the org has followed the trust document by granting x of the net_income annually to charities as required by the trust document sec_2 the grants were made by the fourth month immediately following the year in which the income was earned year 200x distributions expenses per review of bank statements there was dollar_figurex from interest net_income for year 200x was dollar_figurex income and dollar_figurex from rental gross_income from the nn rental buildings profit loss statement bank statements and cancelled checks register report and operations for the year 200x expenses were accounting fees dollar_figurex bank charges dollar_figurex rental expenses utilities dollar_figurex supplies dollar_figurex property taxes dollar_figurex dollar_figurex net_income dollar_figurex gross_income - dollar_figurex expenses dollar_figurex dollar_figurex per review of form the required grant per the trust document for the year 200x was dollar_figurex dollar_figurex x dollar_figurex year 200x form_990 showed grants of dollar_figurex grant checks written in the year 200x were dollar_figurex 200x for dollar_figurex and 100x for dollar_figurex per copies of checks the actual grants to charities for the year 200x were dollar_figurex consisting of a 200x written to uu com for two air hockey tables to be sent to the rr b 200x check x in the amount of dollar_figurex check x written to uu used for uu c 200x check x in the amount of dollar_figure written to rr in rr and d 200x check xx in the amount of dollar_figurex written to the rr the primary charity notes regarding grants note per a contribution receipt from rr st the uu and the uu is a ministry of rr the rr was named as a charity on schedule a of the trust document however rr is a private_foundation in addition the rr has been filing form 990-pfs form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit tax identification_number pee rae org ein note rr in rr is not an e o named on schedule a of the trust document the rr in rr is a public charity since it received a letter dated 6-xx-199x verifying that it was recognized as tax exempt in february 198x under sec_501 with foundation status under sec_509 and sec_170 year perod ended december xx 200x 200x 200x 200x 200x ein note the rr received exempt status in november 198x under sec_501 with foundation status under sec_509 and sec_170 income grants for the years 200x 200x and 200x the grants disbursed to public_charities exceeded x of the foundation’s net_income rental activities nn owned three rental properties which he contributed to the org per the warranty deeds rental properties rental property one - ad per warranty deed on december x 200x nn contributed the ad st rental building to the org per phone call on july x 200x to the ct the auditor said that the warranty deed showed the nn and nn charitable supporting_organization as the grantee new owner and it was the last thing filed for this property the auditor stated that there are no loans or mortgages showing as recorded for this property lessees of ad property determination of rental amount during an interview with nn he stated that the org rents the ad property to rr and rr both of these are corporations owned by nn the rent is dollar_figurex per month from each entity rr is a nutritional health store rr is a manufacturing_facility of nutritional products per nn rr and rr were lessees of the buildings two to three year prior to the donation of the buildings and they are continuing to pay the same rent as before nn stated that rental value is usually determined to be x of the value of the property the ad property had a donated value of approximately dollar_figurex if the org paid x of dollar_figurex that rent would be dollar_figurex per year however rr and rr paid dollar_figurex for rent in the year 200x rental property two - ad st st form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items form 886-a rev date year period ended name of taxpayer 200x 200x org ein per warranty deed on february x 200x nn contributed the ad st rental building per phone call on july 200x to the ct office the warranty deed shows the nn and nn charitable supporting_organization as the grantee new owner tax identification_number december xx 200x ein 200x schedule number or exhibit lessees of ad st property determination of rental amount lessee st uu during an interview with nn he stated that no rent was received from the st uu other than utilities org provided the uu building to the uu rent free as a charitable act per an interview with nn the st uu started in st xyears ago nn’s daughter was participating in the uu therefore nn had an interest in the uu since his daughter needed a place to go nn built the building at ad in 199x and he owned the building the uu was operating in the ad location when the building was completed in 199x no rent was charged to uu however the uu paid the utilities the st uu continued to use the ad building until june 200x when the st uu moved into another building block away to its current location at ad st wa nn said that the reason for the uu moved was because there was too much traffic on the street at the ad location the building currently being used by the st uu is not owned by org lessee rr the current use of the ad building is a rental property a tour of the building showed that it had as a tenant a natural food market business per nn during an interview and tour of the properties the st uu vacated the building in june of 200x he prepared the building and opened a business in the building called rr uu the business was owned by nn and nn and it opened in december 200x nn began paying rent of dollar_figurex per month in january 200x and paid rent each month until the business was sold in october november 200x per nn in october november 200x the rr was sold to nn and nn the business is still run out of the ad building nn are paying rent of dollar_figurex per month which is comparable to other rents charged in st nn felt that dollar_figurex per month was the most that could be charged for the building and still be rented nn is the director of the st uu nn have no other relationship to the nn rental property three - ad st st uu per warranty deed on february x 200x nn contributed the ad st rental building form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit december xx 200x year period ended 200x 200x 200x 200x per phone call on july x 200x to the nn office the warranty deed shows the nn and nn charitable supporting_organization as the grantee new owner lessee of ad property determination of rental amount the org leases the building to the st per an interview with nn the rent received by the org from the st uu is dollar_figurex per month there are no rental agreements the reason for the dollar_figurex per month is because that is the amount that the uu had paid to a previous landlord for a building that was not as large or as nice a facility as the ad rental building during a tour of the buildings nn said that the rr still operates out of the ad st said that the rent paid_by the rr to the org is dollar_figurex per month location nn nn stated that he acquired the building in x nn gutted and remodeled the building and the uu moved into the building after it was remodeled in x the uu had been in another building that was falling down and it was paying rent of dollar_figurex for that building therefore nn continued to charge the same dollar_figurex per month for a much nicer building a tour of the building showed that it has two air hockey tables donated by the org per check x of dollar_figurex dated august x 200x to uu com foosball tables kitchen and a lounge used for talking about values nn stated that the st uu provides free meals to the kids lease agreements there are no written lease agreements for any of the three rental properties owned by org the prior power_of_attorney nn stated that there are oral contracts only questions and responses regarding oral lease agreements idr question stated that prior attorney nn said that there were no written lease agreements for the three rental buildings ad building ad building and ad st uu the idr asked for following regarding the years 200x and 200x a why there were no written lease agreements b what was the monthly rental amount c how was the fair rental value determined d copies of cancelled checks for the rent receipts for 200x and 200x e for the ad building - why companies owned by nn were renting the building and f for the ad building - why a company owned by nn was renting the building in a letter dated november x 200x org responded a nn was correct there were no written lease agreements because they were not considered necessary by nn he had not been advised that a written lease is required when dealing with a org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit t name of taxpayer ein b for ad the rent received was dollar_figurex per month for ad the rent was -0- while it was tax identification_number december xx 200x year period enee a uu then dollar_figurex while it was operated by nn nn then dollar_figurex after it was operated by nn nn for the uu at ad the rent has always been dollar_figurex per month c the fair rental value was determined by agreement of the parties involved based on their knowledge of rents being charged locally d no rent receipts or copies of deposited rent checks were maintained by the org e understand from nns that you have inspected the subject building so being you should recognize that its use and location adjacent to my clients’ business make those businesses the logical tenants again this is not downtown cty where multiple tenants may vie for a particular lease space at least when downtown cty’s economy is not in a slump this is a rural_area f again understand you have seen the subject health food store after the uu moved out it sat vacant for a number of months it was then decided to put in a health food store so that it would be used for something productive rent amounts and ownership of lessee companies a letter and an idr were sent to the org regarding the rent amounts that the lessees paid the org and the ownership of the lessee companies the questions and responses are shown below rr idr question asked about rental activities and asked the following about ownership of the companies rr as follows a is it accurate that rr rented ad property from the org for the period x for dollar_figurex per month b is it accurate that rr replacing the uu rented the ad property from the org for the period x for dollar_figurex per month c has rr rented the ad property from the org for the period x through the present time at dollar_figurex per month d uu - nn’s ownership percentage and title e uu - nn’s ownership percentage and title f rr - nn’s ownership percentage and title and g rr - nn’s ownership percentage and title in a letter dated january x 200x org responded a b my client cannot recall the exact changeover date rr may have rented the property until as late as august 200x in any event the rent was dollar_figurex a month paid_by both entities we accept your finding that the rr rented from january x 200x to march x 200x with rr renting from april x 200x to present date c yes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer year period ended -e one ein december xx 200x 200x 200x 200x 200x tax identification_number ein d nn owned x of rr and was its president e nn owned x of rr and was not an officer f nn owned -0- of rr and is its current president though not an officer for the period in question g nn owned x of rrc and was its president during the period in question’ rr idr question asked about rental activities and asked the following about ownership of the company rr as follows a has rr rented the ad from the org for the period january x 200x through the present time at dollar_figurex per month b what was nn’s ownership percentage and title c what was nn’s ownership percentage and title in a letter dated january x 200x org responded a yes b nn owned x of rr and was its president c nn owned x of rr sic rr inc and was not an officer rr idr question asked about rental activities and asked the following about the ownership of the company rr as follows c if rr sold to new owners in october 200x with rents starting in october 200x - please explain why it appears that rents of dollar_figurex were paid from 200x through 200x for a total of dollar_figurex paid_by nn and then no rent for august 200x and rents of dollar_figurex paid from 200x through 200x for a total of dollar_figurex paid_by new owners of rr d what was nn’s ownership percentage during 200x when it was owned by the nn and what was nn’s title what was nn’s ownership percentage during 200x and what has nn title in a letter dated january x 200x org responded c while the business was owned by rr it was failing nn made efforts to improve the business but was not successful when the business was sold to the new owners the rent was lowered to dollar_figurex in hopes that the new owners could make a go of the business at that location d nn owned x of rr rr and was its president form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer oss ein december xx 200x 200x 200x 200x 200x tax identification_number ein year period ended e nn owned x of rr rr and was not an officer declaration of rents paid to the org because org previously stated that the org did not maintain copies of the cancelled checks for rental amounts received idr question asked if the org could have someone else provide copies of cancelled checks for rental receipts for the years 200x and 200x in a letter dated january x 200x org responded the four identified renters all maintain canceled checks for 200x and 200x these encompass approximately x boxes at approximately x checks per box or x checks these documents have been previously provided to the irs for review my client is willing to make the documents available again to the irs for your review in an effort to identify the rent checks an alternative might be to just accept a signed declaration from each renter in regards to their recollection of the paid rent idr question asked for a signed and dated declaration from each of the following renters in regards to their recollection of paid rent for the years 200x through the present time a uu b rr c rr and d rr during the time owned by the nn in a letter dated april x 200x org provided declarations all were signed by nn as president on march x 200x with a computer print-out of the checks issued by each entity for rent the computer print-outs showed the following a rr showed rents from january x 200x through july x 200x at dollar_figurex per month b rr inc showed rents from august x 200x through february x 200x at dollar_figurex per c d month rr showed rents from january x 200x through february x 200x at dollar_figurex per month rr rr showed rents from january x 200x through september x 200x at dollar_figurex per month with dollar_figurex for the september x 200x payment in addition to the rents shown above org sent a for the year 200x for rr and rr the letter stated the following letter dated february x 200x to show rents nn advises me that at the first of 200x rr continued to pay dollar_figurex per month rent however rr’s rent was raised to dollar_figurex this rent increase was due to the construction of a new lab building for rr the new_building is quite large being approximately x square feet of lab space and warehouse this rental arrangement was in effect for all of 200x at the beginning of 200x the rents were adjusted based on past actual usage as an indicator for future use rr’s rent was increased to dollar_figurex per month and rr’s rent was reduced to dollar_figurex per month form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date penal org ein explanations of items tax identification_number ein schedule number or exhibit -yearpenod ended december xx 200x 200x 200x 200x 200x also attached to the letter dated february x 200x was a year 200x transaction detail for rr showing rents each month of dollar_figurex and a year 200x transaction detail for rr showing rents each month of dollar_figurex loans nn took out a loan in the amount of dollar_figurex from the org on october 200x at x interest the loan was repaid with interest on august x 200x however because the interest was not correctly computed interest of dollar_figurex was still owed as of the end of may 200x per copy of cancelled check which was posted at the bank on may x 200x nn paid the remaining interest owed of dollar_figurex nn did not take out any other loans from the org questions and responses regarding the loan november x 200x response a letter and idr were sent to the org question of the idr asked about loans in a letter dated november x 200x org responded there was one loan made in 200x it was paid back in 200x plus interest copies of documents are attached a short explanation is in order nns was disgusted that the org was only receiving a x or less return on the money from the bank nn recalls being told by someone that it was no proper for the org to invest its extra money in the stock market or otherwise consequently nn decided to borrow dollar_figurex from the org at x interest this loan was paid back in 200x nns invested the money in the stock market and lost a substantial portion of it however he did pay the whole amount back-plus the x interest also attached to the november x 200x letter was a copy of a loan document dated october x 200x from rr borrowing from the org dollar_figurex at x interest the repayment terms were that interest and principal were due in fully by october x 200x but prepayment was allowed the document was signed by nn for uu also attached was a copy of a cancelled check dated october x 200x for dollar_figurex issued to nn january x 200x response a letter and idr were sent to the org question of the idr asked the org to provide the following a copies of documents showing the collateral to secure the loan b copies of cancelled checks showing all the payments of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer a explanations of items tax identification_number ein schedule number or exhibit year period ended oe december xx cae 200x interest and principal made c copy of the loan amortization schedule d how the x interest rate was determined e if the loan was made to rr as shown on the loan document or if the loan was made to nn as shown on the cancelled check and f to explain the relationship between rr nn and nn and or the org in a letter dated january x 200x org responded a b cc d no collateral was required since the lender org knew of and accepted the general credit worthiness of the borrower nn there were two checks involved with nn as the maker and the org as the payee the checks are not readily available since you have the bank statements this letter regarding the parties and the information on the principal and interest rate you have all the relevant information that would be shown on the cancelled checks there was no loan amortization schedule due to no set payments the interest rate was a fixed x based on the current low market rate the x interest rate was selected as being appropriate for unsecured loan with no fixed repayment date e f rr is owned by nn nn as such the llc is a disregarded_entity under irs regulations that is it is one in the same with nn question of the idr asked the org the following items a explain why the dollar_figurex check issued to nn was not recorded in the check register b why the check register showed check x as check and c why the check register showed a balance of dollar_figurex pincite 200x when the balance appears it should have been only dollar_figurex after the dollar_figurex check issued to nn in a letter dated january x 200x org responded a-c the dollar_figurex loan from the org to nn was made during october 200x from your explanation and review of the documents it simply appears that the dollar_figurex was overlooked until a future reconciliation of the check register and checks clearly other checks were mistakenly entered into the check register february x 200x response a faxed letter dated february x 200x was received from the org which stated the following form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service rev date form 886-a explanations of items name of taxpayer tax identification_number org ein ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x summarizing the dollar_figurex loan was made by the org to nn on october x 200x the loan was paid back as follows march x 200x march x 200x august x 200x april x 200x response x x x a letter and idr were sent to the org question of the idr asked for copies of the checks showing the payments of principal and interest in a letter dated april x 200x the org provided copies of the checks and the bank statements also the org stated by my count the loan was outstanding approximately months the interest_paid to the org on repayment is a bit over being substantially more than the org could have earned from a bank or other depository at the time june x 200x and september x 200x responses a letter and idr were sent to the org attached to idr question was irs’ computation of the loan amounts which were due the computations show that nn would have still owed an additional dollar_figurex on august x 200x and at x interest he would owe dollar_figurex at may x 200x the org was asked that if it agreed with the irs computations to show proof of the repayment such as a cancelled check in a letter dated june x 200x org responded both myself and my clients accept your computation of additional interest due the org in the amount of dollar_figurex this amount was paid_by the nn to the org by check dated may x 200x which was deposited may x 200x the cancelled check will not be available for approximately one month in a letter dated september x 200x org provided a copy of the front and back of a cancelled check from nn to the org in the amount of dollar_figurex with a posting date of may x 200x mobile home in september 200x the org paid for a rental hook-up in the amount of dollar_figurex and paid for the moving of a mobile home in the amount of dollar_figurex the intent is that the mobile home will be donated to the org at some time in the future a detail of questions regarding the mobile home are shown below form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x idr question asked about a check written for a rental hook-up c check written for moving a mobile home in a letter dated january x 200x org responded a this related to a mobile home moved onto the approximately x acres comprising the ad property c the mobile home was purchased by uu it was moved to the donated property to provide security for the buildings on the property the intent is that the mobile be donated to the org at some point sources of income the year 200x was the first year of the org sources of income for the years 200x through 200x are shown below year 200x per review of the trust document the org did not begin until july 200x and per review of bank statements there were cash contributions of dollar_figurex on august 200x and dollar_figurex december 200x non-cash contributions included a rental building donated on 200x per review of the warranty deed the year 200x form_990 showed interest_income of dollar_figurex contributions of dollar_figurex and property contributions of dollar_figurex for total contributions of dollar_figurex there were no other sources of income in addition form_990 showed cash property donations a review of the ct warranty deed dated december 200x shows a property nn of the ad st to the nn nn in addition per a phone call on july 200x to the ct the warranty deed showed the nn and nn charitable supporting_organization as the grantee new owner was the last thing filed for that property the auditor stated that there are no loans or mortgages showing as recorded for this property the adproperty was the only property donated during the year 200x value of donated property the donated value used and shown on form_990 was dollar_figurex however the appraiser’s report showed the assessed value at june 200x was only dollar_figurex form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit org name of taxpayer tax identification_number ein per the prior power_of_attorney nn there was a storage building improvement of dollar_figurex that was added before the building was donated nn said that he would try to get documentation for the dollar_figurex year period once december xx 200x 200x 200x 200x 200x ein since no documentation was received idr included question which asked for verification of improvements of dollar_figurex to justify the dollar_figurex value used by the org in a letter dated november x 200x org responded referring to the improvements to the rr building on ad attached are billings in the amount of dollar_figurex from uu and dollar_figurex from uu which total dollar_figurex while my client believes there must have been a good reason for utilizing the dollar_figurex figure at this time the above receipts are all that can be accounted for because the appraisal showed a value of x and the org could only show receipts totaling dollar_figurex the donated value to the org should have only been the verified amount of dollar_figurex total year 200x contributions the total year 200x verified contributions were dollar_figurex consisting of property nn of dollar_figurex dollar_figurex dollar_figurex and cash contributions of dollar_figurex year 200x during the year 200x org did not receive any cash contributions org did receive non-cash contributions of two rental buildings each nn on february x 200x per review of the warranty deeds the year 200x form_990 showed interest_income dollar_figurex net rental income of dollar_figurex and non-cash contributions of dollar_figurex the interest_income of dollar_figurex was verified per review of the bank statements the gross rental income of dollar_figurex was verified per review of bank statements showing the deposits and per review of the register report per attachment to form_990 rental expenses were utilities dollar_figurex supplies dollar_figurex and taxes of dollar_figurex rental expenses were verified per a review of cancelled checks and bank statements per the cancelled checks and bank statements the utilities were dollar_figurex the bank charges were dollar_figurex and property taxes were dollar_figurex therefore the net rental income was dollar_figurex dollar_figurex - dollar_figurex property donations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x the year 200x form_990 showed two non-cash donations from nn dollar_figurexfor the st uu building located at ad st and dollar_figurex for the st building located at ad st the property donations shown on form_990 totaled dollar_figurex and were the only donations made a review of a dated february 200x uu showed a property nn of the ad property st to the nn nn ad property st also a review of a dated february 200x uu showed a property donation of the value of donated property ad property the donated value used on form_990 was x the date of the property donation was february 200x and it was appraised on march 200x for x the correct donated value of x was used since the appraisal agrees with form_990 ad property the donated value shown on form_990 was x the date of the property donation was february 200x and it was appraised on march 200x the appraiser's report dated march 200x showed a value of only x property and used the amount that they had paid for the building since they felt that the building was worth x nn had also stated that there were no receipts to show improvements of x to determine the correct value an idr was sent to the org and nn per the prior power_of_attorney nn the nn originally paid x for the in order idr question asked the org to provide copies of the original purchase documents to show that the purchase_price was x in a letter dated november 200x nn responded nn was confused the nn built the building in 199x the construction was financed with a loan from uu after it was finished the bank’s appraiser appraised the building for x when the building was donated to the org the appraisal was only x at this time my clients can not recall why the x was used rather than the current x appraisal amount since the appraisal dated march 200x was the only verified amount the donated value to the org should have been the appraised amount of x total year 200x contributions form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date org name of taxpayer ein the total year 200x verified contributions were consisted of two property donations x for the ad property and x from the ad property for a total of dollar_figurex year period one december xx 200x 200x 200x 200x 200x tax identification_number ein year 200x during the year 200x org received cash contributions of dollar_figurex per review of bank statement cancelled check and deposit slip there was a cash deposit of dollar_figurex on january 200x and a check deposit of dollar_figurex on january 200x the year 200x form_990 showed cash contributions of dollar_figurex interest_income of dollar_figurex and net rental income of dollar_figurex for total revenue of dollar_figurex the interest_income of dollar_figurex was verified per review of the bank statements the gross rental income of dollar_figurex was verified per review of bank statements showing the deposits and per review of the register report per attachment to form_990 rental expenses were insurance dollar_figurex taxes dollar_figurex utilities dollar_figurex and miscellaneous dollar_figurex rental expenses were verified per a review of cancelled checks and bank statements per the cancelled checks rental expenses were insurance dollar_figurex property taxes dollar_figurex utilities rent hook-up dollar_figurex and dollar_figurex consisting of moving mobile home dollar_figurex plus dollar_figurex balance adjustment as shown on 200x register report received in correspondence dated november 200x for a total of dollar_figurex therefore the net rental income was dollar_figurex dollar_figurex - dollar_figurex total year 200x contributions the total year 200x verified contributions were cash of dollar_figure year 200x during the year 200x org did not receive any cash or property donations the year 200x form_990 showed interest_income of dollar_figure and net rental income of dollar_figure for total revenue of dollar_figure the interest_income of dollar_figure consisted of dollar_figure from checking account interest per review of the bank statements and consisted of dollar_figure received from the nn loan per review of cancelled check from nn dated august x 200x the gross rental income of dollar_figurewas verified per review of bank statements showing the deposits and per review of the register report per attachment to form_990 rental expenses were insurance dollar_figure taxes dollar_figure and repairs and maintenance form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended ca i december xx 200x 200x 200x 200x rental expenses were verified per a review of cancelled checks per the cancelled checks rental expenses were insurance dollar_figure property taxes dollar_figure and repairs and maintenance dollar_figure for a total of dollar_figure therefore the net rental income was dollar_figure dollar_figure - dollar_figure in addition to the interest of dollar_figurereceived on the nn loan review of cancelled checks from nn showed that principal payments were received on march x 200x for dollar_figure march x 200x for dollar_figure and august x 200x for dollar_figure total year 200x contributions there were no contributions for the year 200x year 200x during the year 200x org received dollar_figure in cash donations per review of year 200x form_990 also per review of donations in ledger and also per the check register transactions there were two deposits february 200x for dollar_figure and december 200x for dollar_figurex the year 200x form_990 showed cash contributions of dollar_figure interest_income of dollar_figure and net rental income of dollar_figure for total revenue of dollar_figure the bank summary income and expense statement and interest inc ledger showed interest_income as dollar_figure the bank summary and rent ledger showed rental income as dollar_figure gross rental income the expenses for rent were property taxes dollar_figure and insurance dollar_figure dollar_figure for net rental income of dollar_figure total year 200x contributions the total year 200x contributions were cash of dollar_figurex expenses the year 200x was the first year of the org expenses for the years 200x through 200x are shown below year 200x the year 200x form_990 showed bank charges of dollar_figurex as the only expense a review of the bank statements showed bank charges of dollar_figurex form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer ein year 200x year period ended december xx 200x 200x 200x 200x 200x tax identification_number ein the year 200x form_990 showed expenses as grants dollar_figurex accounting fees dollar_figurex bank charges dollar_figurex and rental expenses consisting of utilities x check supplies dollar_figurex and property taxes dollar_figure the grants were verified per review of check x in the amount of dollar_figurex to the uu com for two air hockey tables to be sent to the uu r and check x in the amount of dollar_figure to uu for a total of dollar_figurex the accounting fee of dollar_figurex was verified per review of check x written to cpa nn bank charges of dollar_figurex were verified per review of bank statements rental expenses of dollar_figurex were verified per review of bank statements and cancelled checks the rental expenses consisted of utilities dollar_figurex check supplies of dollar_figurex and property taxes of dollar_figurex the property taxes were paid to the ct on april x 200x per cashier’s check in the amount of dollar_figurex and paid to the ad on october 200x per check x in the amount of dollar_figurex there were no checks written to the ct treasurer ad property for the year 200x year 200x the year 200x form_990 showed expenses as grants dollar_figurex accounting fees dollar_figurex appraisal fee dollar_figurex0 bank charges dollar_figurex and rental expenses consisting of insurance dollar_figurex taxes dollar_figurex utilities dollar_figurex and miscellaneous dollar_figurex the grants were verified per review of check x dated january 200x in the amount of dollar_figure to rr check x d march 200x in the amount of dollar_figurex to rr and check x to uur - st in the amount of dollar_figurex the accounting fee of dollar_figurex was verified per review of check x written to cpa nn the appraisal fee of dollar_figurex was verified per review of check x written touu bank charges of dollar_figurex were verified per review of the february 200x bank statement rental expenses were verified per of review of cancelled checks and bank statements per the cancelled checks rental expenses were insurance check and check property taxes check check and check utilities rent hook-up check and dollar_figureconsisting of moving mobile home check dollar_figure plus balance adjustment as shown on 200x register report received in correspondence dated november 200x for a total of dollar_figurex in addition not reported on form_990 was check dated october 200x in the amount of dollar_figurex which was paid to nn for a loan from the org to nn form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service os rev b86 org - ein year period ended december xx 200x 200x 200x 200x tax identification_number ein -- name of taxpayer explanations of items schedule number or exhibil year the year 20c_ rental expenses consisting of insurance dollar_figure taxes dollar_figure and repairs and maintenance dollar_figure form_990 showed expenses as grants dollar_figure accounting fees dollar_figure bank charges dollar_figure and the grants were verified per review of check dated february 200x in the amount of dollar_figure to rr check dated march 200x in the amount of dollar_figurex to rr in addition the following checks were made on behalf of the rr checks on march x 200x for dollar_figure on october 200x for dollar_figure on october 200x for dollar_figure on november 200x for dollar_figure and on december 200x for dollar_figure and checks written for items to be used on behalf of rr - checks on january 200x to uuc equipment for dollar_figure and uu inc for dollar_figure equipment dollar_figure the accounting fee of dollar_figuresx was verified per review of check written to jann bank charges of dollar_figurex were verified per review of the bank statements service charges were february 200x for dollar_figurex bank statement missing march 200x for dollar_figurex april 200x for dollar_figurex and may 200x for dollar_figurex dollar_figurex rental expenses were verified per of review of cancelled checks per the cancelled checks rental expenses wefe x year 200x the year 200x form_990 showed expenses as grants dollar_figurex accounting fees dollar_figurex bank charges dollar_figurex insurance dollar_figurex and property taxes dollar_figurex banking summary income and expense statement and transaction check register expenses were accounting fees dollar_figure bank charges dollar_figurex insurance dollar_figurex and property taxes dollar_figurex for a total of dollar_figurex in addition to the expenses shown on form_990 the banking summary and new lab building ledger showed construction costs of dollar_figurex for the period of march 200x through december 200x the expenses for the new lab building were not shown on form_990 as an expense but were included on the form_990 balance_sheet as a part of the buildings the form_990 beginning balance for buildings for the year 200x was dollar_figurex and the ending balance dollar_figurex dollar_figurex dollar_figurex assets form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x the year 200x was the first year of the org assets for the years 200x through 200x are shown below year 200x the year 200x form_990 balance_sheet showed cash of dollar_figurex and investments - land building and equipment of dollar_figurex the cash balance of dollar_figurex was verified per review of the bank statements the investments - land building and equipment consisted of the property donation of the adproperty per warranty deed on 200x nn contributed thead rental building used was dollar_figurex the donated value the ct warranty deed dated 200x verified the property donation of the adproperty st the property was assessed on june 200x for dollar_figurex since the assessed value of dollar_figurex did not agree with the dollar_figurex amount used on form_990 an idr was sent to the org in a letter dated november 200x org responded referring to the improvements to the rr building on ad attached are billings in the amount of dollar_figurex from uu and dollar_figurex from uu which total dollar_figurex while my client believes that there must have been a good reason for utilizing the dollar_figurex figure at this time the above receipts are all that can be accounted for since the appraisal showed a value of dollar_figurex and the org could only show receipts totaling dollar_figurex the donated value to the org should have only been the verified amount of dollar_figurex the year 200x verified assets were the ending cash balance of dollar_figurex and the donated property with a value of dollar_figurex including the improvements year 200x the year 200x form_990 balance_sheet showed cash of dollar_figurex and investments - land building and equipment of dollar_figurex the cash balance of dollar_figurex was verified per review of the bank statements ‘orm 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service rev name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibil year period ended december xx 200x 200x 200x 200x 20x the investments - land building and equipment consisted of the property donation of the ad property the ad property and the ad property the property donations were shown on form_990 as the ad property at dollar_figurex ad property at x and the ad property at x for a total of dollar_figurex ct deeds dated february 200x showed property donations of the ad property st and the ad property st to the nn nn charitable supporting_organization an appraisal dated march 200x for the ad st property showed the assessed value as x which agrees with the contribution amount shown on form_990 however an appraisal dated march 200x for the ad st property showed the assessed value was only x which is less than the x shown on form_990 therefore an idr was sent to the org to determine the correct amount in a letter dated november 200x org responded to the idr as follows nns was confused the nn built the building in 199x the construction was financed with a loan from uu after it was finished the bank’s appraiser appraised the building for x when the building was donated to the org the appraisal was only x at this time my clients can not recall why the x was used rather than the current x appraisal amount since the appraisal dated march 200x for the ad property was the only verified amount the donated value to the org should have been the amount shown in that appraisal of x the total basis for the buildings accounted for is dollar_figurex for the ad property including the improvements x for the ad property and x for the ad property for a total of dollar_figurex the year 200x verified assets were cash dollar_figurex and buildings dollar_figurex year 200x the year 200x form_990 balance_sheet showed cash of dollar_figurex and investments - land building and equipment of dollar_figurex however per review of the december 200x bank statement the cash balance was only dollar_figurex the difference between the cash amount of dollar_figurex shown on the balance_sheet and the actual bank statement balance of dollar_figurex was due to a loan of dollar_figurex to nn which was not shown on the form_990 since there were no loans shown on form_990 an idr was sent to the org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer ein in a letter dated november 200x org responded december xx 200x 200x 200x 200x tax identification_number year period ended 200x ein there was one loan made in 200x it was paid back in 200x plus interest copies of documents are attached a short explanation is in order nn was disgusted that the org was only receiving or less return on the money from the bank nns recalls being told by someone that it was not proper for the org to invest its extra money in the stock market or otherwise consequently nns decided to borrow the dollar_figurex from the org pincite interest this loan was paid back in nns invested the money in the stock market and lost a substantial portion of it however he did pay the whole amount back-plus the interest question of a subsequent idr stated that the check register did not show an entry for the dollar_figurex loan per check x issued on october 200x to nn question asked why the dollar_figurex check was not recorded in the check register and why the check register showed a balance of dollar_figurex at december 200x when it appeared that the balance should have been only dollar_figurex after the dollar_figurex loan in addition question of the subsequent idr stated that the bank statement showed a balance of dollar_figurex at december 200x and asked the org why the balance_sheet line savings and temporary cash investments showed a end of year balance of dollar_figurex and why line receivables from officers directors trustees and key employees or line other notes loans receivable did not show a balance of dollar_figurex and why there was no schedule attached in a letter dated january x 200x power_of_attorney nn responded a-c the dollar_figurex loan from the org to nn was made during october 200x from your explanation and review of the documents it simply appears that the dollar_figurex was overlooked until a future reconciliation of the check register and checks clearly other checks were mistakenly entered into the check register a-b as noted in item above the dollar_figurex loan during october 200x was mistakenly overlooked in the books and not corrected until discovered in the verified year 200x assets consisted of cash dollar_figurex loans to nn dollar_figurex and buildings dollar_figurex the buildings consisted of dollar_figurex for the adproperty including the improvements x for the ad property and x for the ad property for a total of dollar_figurex year 200x form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org ein the year 200x form_990 balance_sheet showed cash of dollar_figurex and investments - land building and equipment of dollar_figurex tax identification_number ein year period ended december xx 200x 200x 200x 200x 200x per review of the bank statements the cash balance at december 200x was dollar_figurex and per review of the register report check register the balance at december 200x was dollar_figurex the difference is due to a check written on december 200x in the amount of dollar_figurex to rr the verified year 200x assets consisted of cash dollar_figurex and buildings of dollar_figurex year 200x the year 200x form_990 balance_sheet showed cash of dollar_figurex and investments - land building and equipment of dollar_figurex per review of transaction check register the ending december 200x balance was dollar_figurex per review of the banking summary check register and new lab building ledger showed construction costs of dollar_figurex for the period of march 200x through december 200x the expenses for the new lab building were included on the form_990 balance_sheet as a part of the buildings the form_990 beginning balance for buildings for the year 200x was dollar_figurex and the ending balance dollar_figurex dollar_figurex dollar_figurex however the buildings should have been shown on form_990 as dollar_figurex xinstead of dollar_figurex since the verified buildings in prior years was only dollar_figurex the year 200x assets were cash dollar_figurex and buildings dollar_figurex as verified in prior years and dollar_figurex for the new lab building issue whether the org fails to meet the requirements of sec_509 so that the organization’s classification must be changed from that of a public charity to a private_foundation law under sec_509 any organization described in c which does not demonstrate that it falls within the definition of a publicly_supported_organization will be treated as a private_foundation thus an organization described in sec_501 is a private_foundation unless it demonstrates that it is described in sec_509 through sec_509 provides that the term private_foundation does not include an organization that is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit tax identification_number name of taxpayer org ein sec_509 or if the organization is operated supervised or controlled by or in connection directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or year period ended december xx 200x 200x 200x 200x 200x ein income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i ii limit the purposes of such organization to one or more of the purposes set forth in sec_509 do not expressly empower the organization in engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph iv income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations herein referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to any individual rather than to an organization the same standard shall be applied as in sec_54 a of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit ein name of taxpayer year period ended tax identification_number qrs ein permissible activities -a supporting_organization is not required to pay over its income it may satisfy the test to the publicly supported organizations in order to meet the operational_test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries december xx 200x 200x 200x 200x 200x income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for a organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be operated supervised or controlled by supervised or controlled in connection with or i ii iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i ii the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of the supporting_organization which are supervised or controlled in connection with one or more publicly supported organizations the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number el n -- schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section in the case of a supporting_organization which is operated in income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationships required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a tax identification_number explanations of items schedule number or exhibit form eee saeereet name of taxpayer org ein mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization’s governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations december xx 200x 200x 200x 200x year period ended 200x el n income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph it meets the responsiveness test which is responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly_supported_organization have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit org year period ended name of taxpayer ein b each specified publicly_supported_organization is a named beneficiary under such charitable trust’s governing instrument and december xx 200x 200x 200x 200x tax identification_number 200x ein c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization’s primary program or activity so long as the program or activity is a substantial one d all pertinent facts including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and nature of the relationship form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibil year period ended december xx 200x 200x 200x 200x 200x form 886-a rev date name of taxpayer explanations of items tax identification_number el n org ein between the beneficiary and the supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization’s total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization’s investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4955 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirement of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization’s support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_32 1976_1_cb_160 held that an agreement to voluntarily submit reports so long as the agreement is observed is considered evidence of actual attentiveness within the meaning of sec_1_509_a_-4 of the regulations for purposes of determining whether the attentiveness requirement of the integral part test of sec_1_509_a_-4 is satisfied however while the agreement will not be considered evidence of actual attentiveness under sec_1_509_a_-4 it will not in itself satisfy the attentiveness requirement of the integral part test of sec_1_509_a_-4 the factors mentioned in the regulations must be taken into consideration rather in order to satisfy that requirement all of income_tax regulations sec_1_509_a_-4 regarding control by disqualified_person provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 form 886-a catalog number 20810w page _38 publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit year period ended december xx 200x 200x 200x 200x name of taxpayer tax identification_number ein 200x org ein other than foundation managers and other than one or more publicly supported organizations ifa person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except at provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization’s governing body or if one or more of the total voting power of the organization’s governing body or if one or more such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified_person such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and the manner in exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government’s position it is the government's position that the org should be reclassified as a private_foundation because it fails to meet the requirements of sec_509 which defines supporting organizations due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation was intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commission tcmemo_1989_566 58_tcm_402 603_f2d_1274 cir the org claims that it is not a private_foundation because it is described in sec_509 which defines supporting organizations form 886-a catalog number 20810w page _39 publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit r tax identification_number ein name of taxpayer org ein publicly supported organizations as defined in sec_509 and are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status because congress believed the public_charities that they support would provide sufficient oversight and keep supporting organizations from the types of abuses to which private_foundations are prone quarrie charitable fund f 2d pincite year period ended december xx 200x 200x 200x 200x 200x to qualify as a supporting_organization described in sec_509 an organization must meet all of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is attentive to the operations of the supporting_organization and that the supporting_organization is not controlled directly or indirectly by disqualified persons in the instant case org fails to satisfy all of these tests organizational_test org is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv of the regulations an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly supported organizations s org’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon its termination the possible beneficiaries are not limited to the rr or the organizations listed on schedule a therefore the organizational_test is not met see 603_f2d_1274 cir the court held the organizational_test was not satisfied where the trustee had the power to determine the charitable use was unnecessary or impracticable and to distribute the income to any charitable corporation he selected operational_test the operational_test set forth in income_tax regulation sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly_supported_organization s form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 200x org supported an organization rr in rr which is not listed as a supported_organization on schedule a of the trust document also org has been supporting two uus the rr and the rr a ministry of rr however the rr is a private_foundation ' because org was making distributions to an organization which was not named on schedule a of the trust document and since org was making distributions to a private_foundation the distributions are in violation of income_tax regulation sec_1 a e relationship_test as set forth in income_tax regulations sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed by or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship requires common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the facts indicate that there was no substantial control or direction over the policies or activities of org by the specified publicly_supported_organization the rr all of the meetings were held over the telephone and although nn a board member of the org from the rr made recommendations for which project to fund it was nn who made the final_determination for how the org made its distributions to the publicly supported organizations in addition a majority of the org’s governance is not appointed or elected by the specified publicly supported organizations there is no common supervision or control by the person supervising or controlling both the supporting and the publicly supported organizations thus org has failed to meet either of the first two relationship tests jn 200x the rr rr notified the irs pursuant to sec_507 that it was terminating its private_foundation_status to operate as a public charity under sec_509 rr’s private_foundation_status will be terminated if it operates as a public charity for sixty continuous months sec_1_507-2 in connection with its attempt to terminate its private_foundation_status rr received an advance_ruling in april of 200x that it could be expected to be a public charity described in sec_509 and for the purposes of certain grants or contributions to it rr is treated as a public charity described in sec_509 until notice that the advance_ruling is being revoked is made to the public sec_1_507-2 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number ein org ein the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part test neither test has been met in this case december xx 200x 200x 200x 200x 200x year penod ended in order to meet the responsiveness test either sec_1_509_a_-4 or iii must be satisfied sec_1_509_a_-4 requires that the board member appointed by the supported_organization have a significant voice in the operations of the supporting_organization there is no evidence that the board member selected by the academy had a significant voice in determining the investment policies of the supporting_organization or in the timing of grants or the selection of recipients although nn a board member of the org from the rr made recommendations for which project to fund it was nn who made the final_determination for how the org made its distributions to the publicly supported organizations see roe foundation charitable_trust v commissioner t c memo alternatively the supporting_organization must be a charitable_trust under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust's governing instrument and the beneficiary organization must have the power to enforce the trust and compel an accounting under state law sec_1_509_a_-4 the trust document states that each year the trustee shall distribute x of its net_income to the rr and x of the net_income to one or more of the organizations listed on schedule a there are four organizations listed on schedule a including the rr except for the rr none of these organizations are entitled to receive distributions under the terms of trust therefore org has not established that each publicly_supported_organization has the power to enforce the trust therefore the organization does not meet either of the responsiveness tests while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be attendant to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides income_tax regulations sec_1 i ii or iii must be satisfied for the integral part test to be met income_tax regulations sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items name of taxpayer org ein tax identification_number ein schedule number or exhibil year period ended december xx 200x 200x 200x 200x 200x opposed to simply making grants to the publicly supported organizations compare to income_tax regulations sec_1_509_a_-4 which sets forth the rules of the integral part test applicable to supporting organizations that make payments to or for_the_use_of publicly supported organizations see also roe foundation tcmemo_1989_566 cuddeback foundation v commissioner t c memo 200x-300 org does not meet this test because it does not perform any activities for or on behalf of the publicly_supported_organization the org only makes grants to publicly supported organizations because org makes grants to publicly supported organizations the applicable rules for satisfying the integral part test are in income_tax regulations sec_1_509_a_-4 this section of the regulation ha sec_3 basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement in the present situation the org does not meet the second requirement and therefore it cannot meet the third requirement income_tax regulations sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure its attentiveness income_tax regulations sec_1 a - i iii b provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally income_tax regulations sec_1_509_a_-4 provides that all pertinent factors will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important for its taxable_year ending december x 200x rr reported total support of dollar_figurex year ending december x 200x rr reported support of dollar_figurex for its taxable_year ending december x 200x rr reported support of dollar_figurex rr reported support of dollar_figurex the year 200x was the first year of the org and no grants were made since it had net_income of only dollar_figurex grants of dollar_figurex dollar_figurex dollar_figurex and dollar_figurex respectively to rr the grants amount to less than dollar_figure percent of rr’s total support and are insufficient to insure the attentiveness of rr in 200x 200x 200x and 200x the org made for its taxable_year ending december x 200x for its taxable in addition the support received by the rr from the org does not represent a sufficient part of the rr’s total support since the earmarked support is not for substantial programs of the rr and the programs would not be interrupted without the org’s support per information received from the rr during the years 200x and 200x the org gave the rr money to the fund the following form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items scneduie number cr exnicii _ tax identification_number ' ein name of taxpayer rg org ein projects rr dollar_figurex cy dollar_figurex cy dollar_figurex and cy dollar_figurex the rr stated that all projects supported by the org are ongoing projects by indigenous non-government organizations in the country in which they operate the rr did not have a total budget for each of the organizations but they know that the rr contributes in only a small portion to their ongoing programs the rr further stated that the projects would be continued by the rr if the org’s support were not involved but there was the possibility that the rr would have to reduce the level of support that it gives to the projects i ‘year period ended december xx 200x 200x 200x 200x 200x - further there is no evidence that the rr attended to the operations of org while its representative discussed with nn which grants to make there is no evidence he was involved in deciding the use of the income or assets of org because the org provided less than dollar_figure percent of the support of the rr because the org did not support a substantial program of the rr which would be interrupted without the support of the org and because there is no evidence that the rr was actually attentive to the operations of org the integral part test under income_tax regulation sec_1_509_a_-4 b and d has not been satisfied control test internal_revenue_code sec_509 and income_tax regulations sec_1_509_a_-4 provides that a supporting_organization may not be controlled directly or indirectly by disqualified_person the nn were substantial contributors to org and are therefore disqualified_person to org the trust document provides that two board members shall be from the class consisting of nn and nn and each of their descendents the org’ therefore trust document ensures that the nn and their descendents are the only board members who can never be removed from their positions substantially_all of org’s assets are commercial rental buildings the income_tax regulations state that all pertinent facts including an organization’s assets nature diversity and income yield length of time assets are retained and the way voting rights are exercised with respect to stocks in which members of its governing body have some interest will be taken into consideration in determining whether a disqualified_person indirectly controls an organization nn and nn own the two companies renting a commercial rental building from org therefore disqualified persons nn and nn are controlling org since it rents one of its commercial rental buildings to companies owned by nn and nn accordingly the org does not meet the control test under income_tax regulations sec_1_509_a_-4 j ‘ the trust document also ensures that the nn controls the board the board can be reduced to x members the trust document states the board will always be comprised of one person appointed by the primary supported_organization and two persons from the org family thus if reduced to a three member board the nn will have voting control also because the two remaining board members are appointed by a majority vote the nn retain the ability to appoint these board members form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org ein taxpayer’s position explanations of items tax identification_number ein schedule number or exhibit year period ended december xx 200x 200x 200x 200x 20x idr question 7a was sent to the org the idr asked the org to explain how it could meet the responsiveness test when it gave to an organization not named in schedule a of its trust document and when it gave to an organization which was a private_foundation in a letter dated april x 200x org responded the org meets the responsiveness test initially nn associate director of projects for the rr is a member of the org board nn email confirms the level of his involvement in the org this is the close working relationship that is required by the regulations further the org a charitable entity under st law has named rr as its designated_beneficiary granted a payment was made to an organization that was a private_foundation at the time but subsequently became a public charity nn believed it was a public charity when the payment was made also the org made a contribution to a charity other than rr these payments were made in good_faith based on the mistaken belief by nn that they were allowable this goes back to the quote from the federal judge on the complexity of the org regulations the majority of payments and all current payments are going to the rr nn believed in good_faith that he could personally handle the operations and administration of the org with federal_law you and i as tax professionals may surely question his conclusion but not his good_faith attached to idr were copies of the years 200x and 200x forms from the rr question 7b of the idr asked the following please explain how the org can meet the integral part test when it appears that the programs projects supported by the org for the rr do not appear to be substantial programs projects of the rr in a letter dated april x 200x org responded sec_1_509_a_-4 of the regulations provides that the integral part test is met if the activities engaged in for or on behalf of the publicly_supported_organization are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly_supported_organization themselves here the org meets this test by satisfying the but for prong it has already been established that rr through nn made recommendations to the org of various projects that rr wanted funded when the org board selected these projects to fund the org was then funding projects that would otherwise have been funded by the rr so being the org was substituting its funding for that of rr and thus relieving rr of the need to use its funds for these projects see plr in addition the org satisfies the substantially_all income prong of the integral part test as you noted the org has paid x of its annual net_income to one or more supported charitable organizations while the payments maybe small when compared to the total charitable_contributions made to the rr nonetheless the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org fin december xx 200x 200x 200x 200x 200x tax identification_number year period ended ein contributions fully fund the projects identified by rr nn’s statement confirms the level of his involvement with the org thus rr through the involvement of nn has been sufficiently attentive to the operations of the org to satisfy this requirement as well irs reg a -4 i iiij b conclusion a review of all the facts and circumstances shows org fails to satisfy the organizational and the operational tests under internal_revenue_code sec_509 fails the relationship_test under internal_revenue_code sec_509 and fails the lack of disqualified_person control test under internal_revenue_code sec_509 therefore org should be reclassified as an organization that is a private_foundation as defined in sec_509 the org cannot be classified as a supporting_organization because it has not established that it has met the requirements set forth in the income_tax regulations the proposed effective date of the reclassification from an organization with foundation status under sec_509 to an organization with private_foundation_status is july x 200x which was the first day of the org the org is required to file form_990-pf for the year ending december x 200x and all subsequent years the org remains recognized as exempt from federal taxation because it is described in internal_revenue_code sec_501 returns should be sent to the following mailing address internal revenue servicel make check s or money order s payable to the united_states treasury note form_990-pf is required for each year until private_foundation_status is terminated under sec_507 form 886-a catalog number 20810w page_46 __publish no irs gov department of the treasury-internal revenue service
